Citation Nr: 0925666	
Decision Date: 07/09/09    Archive Date: 07/21/09

DOCKET NO.  04-28 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of prostate 
cancer, to include as secondary to exposure to trioctyl 
phosphate. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in September 2003 by the 
Pittsburgh, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
Veteran's claim for entitlement to service connection for 
residuals, carcinoma of the prostate with total 
prostatectomy.  

In March 2007, the Board denied the claim for service 
connection for prostate cancer, including as due to exposure 
to trioctyl phosphate.  The Veteran appealed the Board's 
action to the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2008 Order, the Court vacated 
and remanded the March 2007 Board decision that denied the 
claim for service connection for residuals of prostate 
cancer.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required for the matter of entitlement to service 
connection for residuals of prostate cancer, claimed as 
secondary to exposure to trioctyl phosphate, in order to 
comply with the April 2008 Joint Motion which formed the 
basis for the April 2008 Court Order.  In the April 2008 
Joint Motion, the parties agreed that a remand was warranted 
to notify the Veteran that he could authorize VA to furnish 
relevant service treatment records to his private physician, 
M. S., M.D, and to allow the Board to reconcile its findings, 
providing adequate reasons or bases, for two private medical 
opinions that were found to be "largely unsupported" and 
"speculative" (see private medical opinion from R. F., M.D. 
dated in August 2005 and from M. S., M.D., dated in July 
2003, respectively).  

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the Court are applicable to 
this appeal.  During the pendency of this appeal, the Court 
issued a decision in Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), finding that the VCAA notice requirements 
applied to all elements of a claim.  As the case is being 
remanded for additional development, appropriate action 
should be taken to ensure adequate VCAA notice as to all 
elements of the claim is provided. 

In the Joint Motion for Remand, the parties agreed that the 
Secretary of Veterans Affairs had a duty to inform the 
Veteran that upon proper authorization, VA would furnish 
copies of relevant service treatment records to his private 
physician and that the Board failed to provide adequate 
reasons or bases for its findings that two private medical 
opinions were largely unsupported and speculative.  
Therefore, the RO should notify the Veteran that he may 
authorize VA to provide copies of his service treatment 
records to his private physician.  Also, the RO should 
schedule the Veteran for a VA genitourinary examination and 
opinion to evaluate the nature and etiology of his residuals 
of prostate cancer and to determine whether his claimed 
disability was related to military service, including 
exposure to trioctyl phosphate.

A remand is also required for the issuance of a supplemental 
statement of the case (SSOC).  In January 2009, the Veteran 
submitted two private medical opinions and a report from the 
National Academies Press in support of his claim.  With 
regard to the newly submitted evidence, the Board notes that 
the Veteran did not submit a waiver of initial RO review with 
this evidence and explicitly requested review of the evidence 
by the RO.  Applicable VA regulations require that pertinent 
evidence submitted by the appellant must be referred to the 
agency of original jurisdiction for review and preparation of 
a supplemental statement of the case unless this procedural 
right is waived in writing by the appellant.  See 38 C.F.R. 
§§ 19.37, 20.1304 (2007).  Thus, the RO must review all new 
evidence, and if the claim remains denied, include such 
evidence in a supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO must review the claims file 
and ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), and 
as interpreted by United States Court of 
Appeals for Veterans Claims and the U.S. 
Court of Appeals for the Federal Circuit, 
are fully complied with and satisfied, 
including notification of the information 
or evidence needed to establish a 
disability rating and effective date for 
the claims on appeal, as outlined by the 
Court in Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

2.  The AMC/RO must notify the Veteran 
that upon proper authorization, copies of 
his service treatment records may be 
furnished to his private physician.

3.  The AMC/RO should contact the appellant 
and obtain the names and addresses of all 
medical care providers, VA and non-VA that 
treated the Veteran for residuals of 
prostate cancer since March 2008.  After 
the appellant has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
appellant, a notation to that effect should 
be inserted in the file.  The appellant and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review. 

4.  Thereafter, the Veteran should be 
afforded a VA genitourinary examination and 
opinion performed by an oncologist to 
evaluate the nature and etiology of his 
claimed disability.  All indicated tests 
and studies are to be performed.  In 
conjunction with the examination, the 
entire claims folder should be made 
available to the examiner for review.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  The examination 
must be conducted following the protocol in 
VA's Disability Examination Worksheet for 
VA Genitourinary Examination, revised on 
April 22, 2008.  The examination must 
respond to the instructions contained 
therein.  

The Board notes that the Veteran's prostate 
cancer was diagnosed in September 2002.  
Exposure to trioctyl phosphate during 
Project SHAD (Shipboard Hazard and Defense) 
during military service is not disputed.  

Following review of the claims folder, and 
an examination of the Veteran, and 
utilizing sound medical principles, the VA 
examiner is requested to provide an opinion 
as to whether it is as least as likely as 
not (50 percent probability or greater) 
that the Veteran's prostate cancer was 
caused by military service, including 
exposure to trioctyl phosphate.  The bases 
for the opinion are to be included with the 
opinion(s), including a discussion of any 
long-term effects of exposure to trioctyl 
phosphate in medical literature and an 
explanation and rationale for any 
alternative etiology of the Veteran's 
prostate cancer.

5.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed with 
consideration of all applicable laws and 
regulations.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case, and should be afforded the 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




